COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN THE INTEREST OF D.R.V., J.I.R.,               §                No. 08-22-00238-CV
  AND J.R., CHILDREN,
                                                   §                  Appeal from the
                         Appellant.
                                                   §                 65th District Court

                                                   §              of El Paso County, Texas

                                                   §               (TC# 2021DCM1164)

                                               §
                                             ORDER

       In order to protect the identity of the minor children who are the subject of this appeal, the

Court has determined on its own motion that it is necessary to identify the children by their initials,

D.R.V., J.I.R, and J.R., and the parents by initials as well, in all papers submitted to the Court,

including letters, motions, and briefs. See Tex.R.App.P. 9.8. The Court will also refer to the

children and parents by their initials in correspondence, orders, and in its opinion and judgment.

       IT IS SO ORDERED this 29th day of November, 2022.


                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.